United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 2, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30081
                         Summary Calendar



SAEED SULAIMAN,

                                    Plaintiff-Appellant,

versus

HOWARD SCHWARTZ; FEDERAL BUREAU OF INVESTIGATION,
New Orleans Office Civil Rights Division,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 03-CV-3461-I
                        --------------------

Before REAVLEY, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Saeed Sulaiman appeals the district court’s dismissal of his

civil suit brought in forma pauperis against Howard Schwartz, an

agent with the Federal Bureau of Investigation’s (“FBI”) New

Orleans office, and the Civil Rights Division of the FBI’s New

Orleans Office.   He has also filed a motion for appointment of

counsel.

     We must examine the basis of its jurisdiction on its own

motion if necessary.   Mosley v. Cozby, 813 F.2d 659, 660 (5th

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30081
                                 -2-

Cir. 1987).   A review of the documents filed on January 27, 2004,

indicates that the primary relief requested by Sulaiman was

reconsideration of the district court’s judgment under FED. R.

CIV. P. 59(e).   See United States v. Gallardo, 915 F.2d 149, 150

(5th Cir. 1990); see also Mosley, 813 F.2d at 660.   Accordingly,

we lack jurisdiction, and the appeal must be DISMISSED.

Sulaiman’s motion for appointment of counsel is DENIED.